                          PAUL S. PADDA, ESQ. (NV Bar #10417)
                        1
                          Email: psp@paulpaddalaw.com
                        2 PAUL PADDA LAW
                          4560 South Decatur Blvd., Suite 300
                        3 Las Vegas, Nevada 89103
                        4 Tele: (702) 366-1888
                          Fax: (702) 366-1940
                        5 -and-
                          THOMAS F. PITARO, ESQ. (NV Bar #1332)
                        6 Email: pitaro@gmail.com
                        7 PITARO & FUMO
                          601 Las Vegas Blvd. South,
                        8 Las Vegas, Nevada 89101
                          Tele: (702) 382-9221
                        9 Fax: (702) 382-9961
                       10
u = =�                 11
                          Attorneys for Fredrick J. Leavitt
                                                    UNITED STATES DISTRICT COURT
� --= ��
�M   ,-;
    M

      =-               12
�
     �            :g
                                                             DISTRICT OF NEVADA
�< ��O\�-    =
  "'C'/:l ,-; M
     'Cl 00 t--        13
      0 'Cl M                UNITED STATES OF AMERICA,
�i:i:::��    r..       14                                                        Case No. 2:17-cr-0391-APG-VCF
�
 <ci,� =
   0 ...
  ·- Z� 00
 � e ��  00
              •        15
                                                    Plaintiff,

      r.. >
      J!    efl    I
                             vs.                                                 JOINT STIPULATION TO CONTINUE
 � "' ,,,�
 �
     ....


      ��
     cu   = s-    \Q
                  \Q   16                                                        SENTENCING HEARING
 ;;;i = C
                       17    FREDRICK J. LEAVITT and
                             DUSTIN M. LEWIS,                                    (Second Request)
<� ..
    M             �
                       18
� �               �                                 Defendants.
                       19
                       20          Pursuant to the Court's Local Rule of Criminal Practice 45-1, the parties respectfully
                       21
                            request that the Court approve this stipulation seeking a continuance of Frederick J. Leavitt's
                       22
                            sentencing hearing currently scheduled for March 30, 2020. Should the Court approve this
                       23
                       24   stipulation, the parties respectfully request that the Court continue Mr. Leavitt's sentencing

                       25   hearing to a date convenient for the Court but no earlier than June 15, 2020. This is the parties'
                       26   second stipulation to continue Mr. Leavitt's sentencing hearing. In support of this stipulation,
                       27
                            the parties note the following facts:
                       28


                                                                             1
                                     1. The entire United States, and most of the world for that matter, is in a state of
                          1
                          2   emergency on account of the "coronavirus" otherwise known as "COVID-19." Governments,

                          3   including the State of Nevada, have imposed measures seeking to curtail the movement of
                          4
                              people and to limit gatherings in order to contain the spread of the coronavirus. Even many
                          5
                              federal courts, including the United States Court of Appeals for the Ninth Circuit, have imposed
                          6
                          7   restrictions upon persons entering courthouses.

                          8          2. Currently, Fredrick Leavitt's sentencing hearing is scheduled for March 30, 2020.
                          9   Many of Mr. Leavitt's family members intend to appear at that hearing in support of Mr.
                         10
                              Leavitt. Some of those family members, including Mr. Leavitt himself, will be travelling to Las
u
                  0
                  -g_    11
       � 1.0
      O
�N                ...,
     N              I         Vegas from other cities. However, due to the current uncertainty in air travel, the social
�
� :'::rt')�
                         12
     = 0 -
                              distancing being encouraged by health authorities and the potential risks associated with groups
 < = = '-'
 .-.Cl.l..., N
�      "� 0
      'O 00 t-           13


 <� �:
       0 'O �

   0 � .      �          14   of people congregating in close proximity to another, counsel for Mr. Leavitt believe a
     �z
�<f..E! �="' 1.0....
      00
�
  ·- "00
                  00
                         15   continuance of the current sentencing hearing is necessary.
      _!
    .... :> 1.0
           tll)     I



�
  � �� �=-s
       "' .,,     M
                         16
                                     3. Counsel for Mr. Leavitt have communicated with government counsel regarding the
                         17
    ""' C
<� ..,. �..
  �o
     N            �           matters set forth herein and the parties are in agreement that a continuance of no less than 60-
                         18
                         19   days is appropriate under the circumstances. To that end, the parties respectfully request the

                         20   Court approve this stipulation and continue the current sentencing hearing involving Mr. Leavitt
                         21
                              to a date convenient for the Court but no earlier than June 15 2020.
                         22
                         23
                         24
                         25
                         26
                         27
                         28


                                                                                2
             In light of the foregoing, the parties respectfully request that the Court approve this
 1
 2   stipulation.
 3                                                                 Respectfully submitted,
 4
                                                                   Isl ,� F. Pv/-o.¥0-
 5
                                                                   lsl P�S. P�
 6   Patrick Burns, Esq.
     Assistant United States Attorney                              Thomas F. Pitaro, Esq.
 7   United States Attorney's Office                               Paul S. Padda, Esq.
 8
     Counsel for the United States of America                      Counsel for Fredrick J. Leavitt
 9
     Dated: March 18, 2020                                         Dated: March 18, 2020
10
11
12                                          IT IS SO ORDERED:
13
                                            The parties' joint stipulation seeking to continue the
14                                          current date for the sentencing hearing in this matter
                                            is approved.
15
                                            The current sentencing date of March 30, 2020 is
16
                                            hereby vacated.
17
                                            The sentencing hearing in this matter is continued to
18                                          the following date and time:
19
                                                    Date: ----------
                                                           July 1, 2020
20
                                                    Time: ----------
                                                           11:00 a.m. in Courtroom 6C
21
22
23                                          UNITED STATES DISTRICT JUDGE
24
25                                          DATED:     -----------
                                                        March 18, 2020

26
27
28


                                                      3
                                                        CERTIFICATE OF SERVICE
                    1
                    2           Pursuant to both the Federal Rules of Criminal Procedure and the Court's Local Rules,
                        the undersigned hereby certifies that on this day, March 18, 2020, a copy of the foregoing
                    3   document was served upon all registered parties and their counsel through the Court's electronic
                        filing system (CMIECF).
                    4
                    5                                                       Isl Po.-v.LS. P�
                    6
                                                                            Paul S. Padda, Esq.
                    7
                    8
                    9
                   10
U=
�N
            Q
                   11
 N
     �      �
      ==-          12
�
�:;:::l"'l:,;;;


      = =-
  WS(/'l.-4N
� "O�0'1
     Q0 Q          13
�< � => �=
         r-
     0 "O    �
                   14
 <
     0
      �= �z .
� =                15
            Q0
      e ;
� ·-


    ri:   �-..b�
          �
            Q0
          � Q0


 <
            .-4
     .... >
          =-
 � "'� .,,�
                   16

 �<N=...,. -]r-
  �·��s            17

�...,.       �     18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28


                                                                       4
